Citation Nr: 1500674	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active service from June 1978 to April 1983.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

In March 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The claim was remanded by the Board in March 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, the directives of the remand were not successfully completed.  Accordingly, the Board finds that VA has not substantially complied with the Board's remands with regard to this appeal.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

As noted, the Board remanded this claim in March 2014.  Unfortunately, as above noted, the Board finds that some of the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  See Stegall, at 271.

The Veteran asserts he has a low back condition that is related to service and complains of low back pain; he claims service connection is warranted.  At his March 2013 hearing, the Veteran testified that he suffered an injury to his back while jumping during parachute training in service; a service treatment record from October 1979 notes that the Veteran received treatment for this injury.

In March 2014, the Board determined that additional development of the evidence was needed concerning the instant claim.  

In seeking to develop additional evidence concerning the instant claim, efforts were to be taken to obtain both private and VA medical records concerning his claimed low back disorder.  Medical records obtained, and associated with the record, included private medical records from Rehab Associates of Central Virginia (showing multiple diagnoses of low back pain and complaints of radicular pain in 2010) and physical therapy records from Centra Health Outpatient Therapy (Lynchburg General Hospital) which includes June 2012 findings of muscle spasm and lumbar spine disc disease.  

Also associated with the record subsequent to the Board's March 2014 remand are VA outpatient treatment records.  These show that the Veteran was prescribed Oxycodone on several occasions for back-related pain.  

The Board's March 2014 remand also noted that a VA examination and opinion was provided in December 2010.  The Veteran at that time was diagnosed with facet arthrosis of the lower lumbar spine and, on the question of nexus, the VA examiner opined, in relevant part, that "the Veteran has no chronic low back disability related to his treatment in [service] or was manifested by his military service."  

The March 2014 remand also indicated that if "additional treatment records are obtained, the December 2010 opinion is inadequate and an addendum opinion that reflects consideration of the additional evidence must be obtained."  Such an addendum in this case has clearly not occurred.  Stegall.  The Board also notes that the medical records associated with the record include clinical findings and diagnoses which differ from those last shown to have been manifested in December 2010.  

The Board also observes that review of the most recent Supplemental Statement of the Case (SSOC), dated in October 2014, shows that the private medical records, cited above, have yet to be considered by the AOJ.  The recently submitted medical records have not been considered by the agency of original jurisdiction and there is no waiver of consideration of the evidence by the appellant or representative.  Since the claim is being remanded, that evidence should be reviewed in SSOC.  38 C.F.R. §§ 19.37, 20.1304 (2014).

Under 38 C.F.R. § 19.31 (2014), a SSOC must be furnished to the claimant when additional pertinent evidence is received after a Statement of the Case (SOC) or the most recent SSOC has been issued.  See also 38 U.S.C.A. § 7105 (West 2002).  As these requirements have not been satisfied, and as the Veteran has not waived initial consideration of this evidence by the agency of original jurisdiction (see 38 C.F.R. § 20.1304 (2014)), a remand is required in order to ensure due process to the appellant.  In other words, since an adequate SSOC that addresses all of the pertinent evidence has not been provided to the Veteran, the claim must be returned to the AOJ so that such a document may be issued to the Veteran (and his accredited representative).  The Veteran did not waive initial AOJ review of this evidence.  

Therefore, in light of the above-cited Stegall and due process violations, in order to afford the Veteran all due process considerations, an addendum opinion must be again sought. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must return the Veteran's claim to the examiner who conducted the December 2010 VA examination (and supplied an opinion as to the etiology of the Veteran's claimed low back disorder), or to a qualified medical professional if the December 2010 examiner is unavailable, to provide an addendum opinion.  All pertinent medical records -- to include the private and VA medical records associated with the Veteran's electronic claims folder subsequent to the Board's March 2014 remand -- should be made available to the VA examiner for review.  In the event that any indicated evaluations, studies, and tests are deemed to be necessary by the examiner this should be accomplished.

The examiner is asked to provide an opinion as to the following, with specificity:

Is it at least as likely as not (50 percent or greater possibility) that any diagnosed low back condition, to include the Veteran's facet arthrosis of the lower lumbar spine and lumbar disc disease, was incurred in or is otherwise related to service?

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

All records in the VBMS system must be made available to the examiner, and the examiner must specify in the examination report that the VBMS electronic claims file has been reviewed.

2.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the ordered development has been conducted and completed in full.  In particular, the AOJ should determine whether the responding medical professional responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014).

3.  After completion of the foregoing, the AOJ should adjudicate the issue on appeal.  In adjudicating this matter, the AOJ must review all evidence associated with the record, including that associated with the record subsequent to the Board's March 2014 remand.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




